Citation Nr: 0840171	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO 
which, in part, denied service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to have hearing loss or tinnitus 
at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2008).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the veteran's service medical records have been 
obtained and associated with the claims file.  The veteran 
did not identify any records or report any treatment for a 
hearing loss or other ear problems since his discharge from 
service.  The veteran was examined by VA during the pendency 
of this appeal and was afforded an opportunity to testify at 
a personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2008).  

The veteran contends that he has a hearing loss and tinnitus 
which he believes is related to exposure to acoustic trauma 
in service.  However, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
or tinnitus during service.  Audiological findings on a pre-
induction examination in June 1968 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
15
LEFT
0
0
15
20
10

On a Report of Medical History for examination in July 1969, 
the veteran denied any ear trouble or hearing loss.  On 
examination, his ears and ear drums were normal and his 
hearing for whispered and spoken voice was 15/15, 
bilaterally.  There were no complaints or abnormalities 
referable to any ear problems or hearing loss at the time of 
the veteran's separation examination in April 1971.  
Audiological findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

When examined by VA in August 2005, the audiologist indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history and post-service 
occupational history.  The veteran reported that he noticed 
tinnitus since he came home from service.  He reported 
exposure to small arms fire and mortar explosions in service.  
His occupational noise exposure included working 10 years in 
a plastics manufacturing plant and 28 years working as a coal 
miner.  On examination, audiological findings were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
75
LEFT
30
25
55
75
75

The examiner indicated that the veteran had mild sloping to 
severe sensorineural hearing loss above 1,000 hertz in the 
right ear, and slight sloping to severe sensorineural hearing 
loss in the left ear.  The audiologist concluded that the 
veteran's current hearing loss and tinnitus were consistent 
with a history of noise exposure, but opined that it was not 
the result of noise exposure in service.  The audiologist 
explained that the veteran's hearing acuity in service was 
within normal limits at the time of service enlistment and at 
separation, and that the service medical records indicated 
that he was restricted from handling weapons (except for 
qualifying purposes) due to an eye disorder.  He also noted 
that the veteran had a 38 year history of post-service noise 
exposure working in a factory and in coal mining.  He 
concluded that it was less likely than not that the veteran's 
current hearing loss and tinnitus were related to noise 
exposure in service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a detailed discussion of all relevant facts.  The 
audiologist offered a rational and plausible explanation for 
concluding that the veteran's current hearing loss and 
tinnitus were not related to service.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Moreover the veteran has presented no 
competent medical evidence to dispute the opinion.  Thus, the 
most probative evidence of record consists of the August 2005 
VA audiologist's opinion.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Concerning the veteran's assertion that he had chronic 
tinnitus since service, the Board notes that, lay assertions 
may serve to bolster a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In this capacity, therefore, the Board finds the veteran is 
competent to attest to his observations regarding his 
assertions of tinnitus since service.  Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In this regard, the Board notes that while the veteran now 
claims that he has had chronic tinnitus since service, the 
service medical records do not reflect any complaints or 
findings, including at the time of his separation examination 
in April 1971.  Further, the veteran made no mention of any 
such problems on his original claim for VA compensation 
benefits, received in November 1999, or when examined by VA 
in July 2004.  Similarly, there was no mention of tinnitus or 
any other ear problems on the numerous private medical 
records from 1988 to 2004.  

Under the circumstances, the Board finds that the veteran's 
assertions that he had chronic tinnitus since service is not 
supported by any credible evidence.  Buchanan v. Nicholson, 
supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered 
in weighing the evidence).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal 
hearing is from 0 to 20 dB [decibels], and higher threshold 
levels indicate some degree of hearing loss."  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

In this regard, the Board notes that the veteran did not have 
a hearing loss as defined in 38 C.F.R. § 3.385, nor per the 
directives of Hensley in service or within one year of 
separation from service.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and tinnitus and service, and no objective evidence of 
any manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


